 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440                                   JS-6
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
     JEFFER MANGELS BUTLER & MITCHELL LLP
 8   MATTHEW S. KENEFICK, Cal. Bar No. 227298
 9   2 Embarcadero Center, 5th Floor
     San Francisco, CA 94111-3813
10   Tel:415 398-8080/ Fax: (415) 398-5584
     mkenefick@jmbm.com
11
12   Attorney for Defendants: Burlington Coat Factory
     Direct Corporation, and CI Rancho, LLC
13
                                  UNITED STATES DISTRICT COURT
14
15                              CENTRAL DISTRICT OF CALIFORNIA

16                                         EASTERN DIVISION
17
18   FRANK SINGH,                                       Case No.: 5:18-cv-1259-RGK-KK
19                         Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                        STIPULATED DISMISSAL, WITH
20                                                      PREJUDICE, WITH REQUEST TO
      v.                                                RETAIN JURISDICTION TO
21                                                      ENFORCE SETTLEMENT TERMS
     BURLINGTON COAT FACTORY DIRECT
22   CORPORATION, as an entity and doing                [Federal Rule of Civil Procedure 41(a)(1)]
23   business as “Burlington Coat Factory Store
     #766”, CI RANCHO, LLC, a California
24   Limited Liability Company, and DOES 1-50,
     Inclusive,
25
26                         Defendants.

27
28

            [PROPOSED] ORDER GRANTING STIPULATED DISMISSAL WITH REQUEST TO RETAIN
                          JURISDICTION TO ENFORCE SETTLEMENT TERMS

                                                  -1-
 1                                          ORDER:
 2
           IT IS HEREBY ORDERED, that this action be and is hereby dismissed in its
 3
     entirety, WITH PREJUDICE, pursuant to Federal Rules of Civil Procedure 41(a)(1).
 4
     The parties shall bear their own costs and attorney fees in connection with the lawsuit
 5
 6   and the negotiation and preparation of any agreement entered into by such parties.
 7         IT IS FURTHER ORDERED that this Court will retain jurisdiction to enforce
 8   the terms of the settlement for a period of ninety (90) days.
 9
10
11   Dated: December11, 2018                          _________________________________
12                                                    The Honorable R. GARY KLAUSNER,
                                                      United States District Judge, Central
13                                                    District of California
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

           [PROPOSED] ORDER GRANTING STIPULATED DISMISSAL WITH REQUEST TO RETAIN
                         JURISDICTION TO ENFORCE SETTLEMENT TERMS

                                                -2-
